DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DAMAS JOSEPH,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1894

                           [August 24, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Judge; L.T. Case No. 08-3934 CF10A.

   Damas Joseph, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.